Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Application status
Claims 1-11 and 13-29 are pending in this application.

Priority
 	The instant application is the 371 national stage entry of PCT/US17/45280, filed on 08/03/2017, which claims benefit of 62/371,269 filed on 08/05/2016 as requested in the declaration.  

Election
Applicant's election without traverse of Group I, Claims 1-11 and 13-25 in the response filed on 09/07/2021, is acknowledged.  
	Claims 26-29 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b) as being drawn to a non-elected invention.
For the reasons provided above, this restriction requirement is deemed proper, and therefore, it is made final.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2021 was filed is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 is objected to because the recitation of “subcutaneous,” occurs twice.  The Examiner suggests deletion of one of them.    
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
	Claim 2 is indefinite in the recitation of “minimized”.  It is unclear how much reduction of the risk or severity of the stroke is encompassed by being “minimized” as it is open to interpretation, and is not defined by the specification.  In the interest of advancing prosecution, the Examiner has interpreted claim 2 as ‘The method of claim 1, wherein the risk of developing stroke, or the severity of the stroke, is reduced in the patients who have been administered the compound of formula (I) compared to those patients who have not’.  

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 1-11 and 13-25 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating or ameliorating stroke in a sickle cell anemia (SCA) patient in need thereof, the method comprising administering to the patient a therapeutically effective amount of a compound of formula (I), or a salt or solvate thereof:
	PROTEIN-Z-DOMAIN-X-Y (I), 
wherein in (I): 
	PROTEIN comprises amino acid residues 23 to 849 (PSCAKE... to ... QED) of SEQ ID NO: 19; 
	DOMAIN is absent or at least one selected from the group consisting of a human IgG Fc domain (Fc), human serum albumin protein (ALB), and a fragment thereof; 
	X and Z are independently absent or a polypeptide comprising 1-20 amino acids; and, 
	Y is absent, does not reasonably provide enablement for a method of treating,  ameliorating, or preventing stroke in a sickle cell anemia (SCA) patient in need thereof, the method comprising administering to the patient a therapeutically effective amount of a compound of formula (I), or a salt or solvate thereof:
	PROTEIN-Z-DOMAIN-X-Y (I), 
wherein in (I): 

	DOMAIN is absent or at least one selected from the group consisting of a human IgG Fc domain (Fc), human serum albumin protein (ALB), and a fragment thereof; 
	X and Z are independently absent or a polypeptide comprising 1-20 amino acids; and, 
	Y is absent (italicized for added emphasis).  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 	
	Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breath of the claims.  The factors which have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
1.Breadth of the claims.
	In regards to the method of the invention and the breadth of the claims the broadest interpretation that applies is a method of treating, ameliorating, or preventing stroke in a sickle cell anemia (SCA) patient in need thereof, the method comprising 
	PROTEIN-Z-DOMAIN-X-Y (I), 
wherein in (I): 
	PROTEIN comprises amino acid residues 23 to 849 (PSCAKE... to ... QED) of SEQ ID NO: 19; 
	DOMAIN is absent or at least one selected from the group consisting of a human IgG Fc domain (Fc), human serum albumin protein (ALB), and a fragment thereof; 
	X and Z are independently absent or a polypeptide comprising 1-20 amino acids; and, 
	Y is absent (italicized for added emphasis).  
2. The nature of the invention.  
The invention is designed to provide treatment or amelioration of stroke to sickle cell anemia patients. This would mean that a nexus between stroke and sickle cell anemia patients has been determined to exist previous to the administration of the compound of Formula (I) of the invention. If the invention was to prevent stroke then the sickle cell anemia patients should have never had a stroke after the administration of the compound of Formula (I).
3. The state of prior art.
In regards to the treatment of stroke in sickle cell anemia patients, Kassim (Clinical Advances in Hematology & Oncology Volume 14, Issue 5 May 2016 pages 307-309) provides evidence for the treatment of stroke in sickle cell anemia (SCA) patients using blood transfusion (see page 307 last paragraph continued to page 308). never having a stroke after the treatment, is not disclosed in the previous studies of such topic.  In addition, there are multiple kinds of stroke, for example, ischemic and hemorrhagic stroke which have completely different modes of causing stroke in a patient (see 1st paragraph).  
4. The relative skill in the art.
The relative skill in the art as it relates to the claimed method of treating or ameliorating stroke in SCA patients of the invention is characterized by that of a M.D. or Ph. D. level individual. 
5. The level of predictability in the art.
Since there is not much known about the nature of preventing stroke in SCA patients by administration of the compound of formula (I), the specification would need to have more detail regarding  how the claimed methods is used with SCA patients so they never have a stroke after the administration of the compound of formula (I). One skill in the art would not be able to readily anticipate the effect of administering the compound of formula (I) to SCA patients so that they never have a stroke after the administration in view of the current invention in regards to preventing stroke in SCA patients.
6. The amount of guidance present.
The applicant has not provided any guidance for the prevention of stroke in SCA patients after the administration of the compound of formula (I). The applicant has shown guidance as to how the administration of the compound of formula (I) to SCA patients can be used to treat or ameliorate stroke - but guidance has not been provided 
7. The existence of working examples.
The specification in pages 60-61 provides examples that can be used for the treatment of stroke in SCA patients. However, the specification does not provide any information or examples that would suggest the claimed method can be used to prevent both ischemic and hemorrhagic stroke.
8. The quantity of experimentation necessary.
In the case of preventing stroke, undue experimentation would be required to practice the invention since the specification has not shown to a person skill in the art how to prevent stroke in SCA patients.
Due to the large quantity of experimentation necessary to provide evidence that the claimed method will prevent stroke in SCA patients, the lack of guidance presented in the specification regarding the same, the absence of a working example directed to same, the unpredictable nature of the invention with regards to prevention, the state of the prior art not providing any evidence for any methods of prevention for stroke in SCA patients, and the breadth of the claims which fails to provide particular steps involved in the prevention stroke in SCA patients, the specification fails to teach the skilled artisan in the art how to make and use the invention.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-11 and 13-25 are rejected under 35 U.S.C. 103(a) as being anticipated by Quinn et al. (WO 2016/100803 A2, published on 06/23/2016, see IDS) in view of Belisario et al. ("Association between ENPP1 K173Q and stroke in a newborn cohort of 395 Brazilian children with sickle cell anemia", Blood. 126(10), 2015, 1259-1260, see IDS) and Braddock et al. (WO 2014/126965 A2, see IDS).
The instant claims are drawn to for a method of treating or ameliorating stroke in a sickle cell anemia (SCA) patient in need thereof, the method comprising administering to the patient a therapeutically effective amount of a compound of formula (I), or a salt or solvate thereof:
	PROTEIN-Z-DOMAIN-X-Y (I), 
wherein in (I): 
	PROTEIN comprises amino acid residues 23 to 849 (PSCAKE... to ... QED) of SEQ ID NO: 19; 
	DOMAIN is absent or at least one selected from the group consisting of a human IgG Fc domain (Fc), human serum albumin protein (ALB), and a fragment thereof; 
	X and Z are independently absent or a polypeptide comprising 1-20 amino acids; and, 
	Y is absent.  

	Quinn et al. teach a method of reducing vascular calcification comprising administering to a subject with low plasma pyrophosphate (PPi), i.e., wherein the subject has a cardiovascular disorder (see claims 1 and 11), soluble ectonucleotide pyrophosphate phosphodiesterase (sNPP1) fused to human IgG Fc domain having the amino acid sequence as set forth in SEQ ID NO: 3, which has 100% sequence identity to Applicants’ residues 23-849 of SEQ ID NO: 1 (see below sequence alignment, which has been copied and pasted below for Applicants’ convenience from SCORE, Result 85 of 20210916_120558_us-16-322-037-19_copy_23_849.align2500.rag.), and lacks negatively charged bone-targeting sequence, thereby reading on claims 1, 3, 10, 11, 18 and 19.  
	Quinn et al. teach said method wherein the administration is via intravenous or subcutaneous (see claims 22 and 23), which reads on Applicants’ claims 4 and 5.  
	Quinn et al. teach that sNPP1 fusion proteins thereof comprises human serum albumin (see paragraphs [0100] and [0117]) while lacking a polyaspartic acid domain, which reads on Applicants’ claim 9.
Quinn et al. teach that sNPP1 fusion proteins are formulated into a pharmaceutical composition with a pharmaceutically acceptable carrier (see paragraph [0118]), thereby reading on Applicants’ claim 13.
Quinn et al. teach said administration, wherein the subject is human, thereby reading on Applicants’ claims 20 and 21.

	Claims 2 and 6 are included in this rejection because they describe the inherent end result of administering the same compound taught by Quinn et al. as with the claimed method.
	Quinn et al. do not teach sickle cell anemia patients.
Belisario et al. teach that a mutation of K173Q in ENPP1 has been identified to actually increase the risk of stroke in pediatric patients with sickle cell anemia and not provide any protective effects (see page 1259, right column, 2nd paragraph and Figure 1).
Braddock et al. teach that polymorphisms, i.e., the K173Q in human ENPP1 discussed in Belisario et al., which is found not in the catalytic domain but rather found in the somatomedin B-2 domain near the membrane spanning region (see Figure 2B), protective against stroke represent a loss of function mutation that decreases Ap3A hydrolysis in the thrombotic microenvironment.  “Decreased NPP1 activity in brain capillaries would result in decreased ADP concentrations in the cerebral capillary bed, thus providing a direct mechanism to account for decreased platelet aggregation and thrombus formation” (see page 27, lines 9-35). Braddock et al. further teach that NPP1 polypeptide or mutant thereof comprises an NPP1 polypeptide where the NPP1 transmembrane domain has been replaced by the transmembrane domain of NPP2, 
It would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of treating or ameliorating stroke in a sickle cell anemia (SCA) patient comprising administering to the patient soluble ectonucleotide pyrophosphate phosphodiesterase (sNPP1) having amino acid sequence as set forth in SEQ ID NO: 3 (which is 100% identical to Applicants’ restudies 23-849 of SEQ ID NO: 1 fused to human IgG Fc or one that is optionally fused to human albumin) as taught by Quinn et al. Belisario et al. and Braddock et al.  One would have been motivated to practice such methods because ENPP1 taught by Quinn et al. comprises K173, therefore when administered to SCA patients, this will confer protection and decrease the risk of stroke in these patients, especially for those who have ENNP1 K173Q loss-of-function mutation resulting in decreased ADP concentrations in the cerebral capillary bed, thus providing a direct mechanism to account for decreased platelet aggregation and thrombus formation as taught by Belisario et al. and Braddock et al.  One would have had a reasonable expectation of success to practice such methods because such methods and all of the required biochemical reagents and materials were taught by Quinn et al., Belisario et al. and Braddock et al. prior to the filing of the instant application.  For the reason provided herein, the invention as claimed is prima facie obvious over the combined teachings of the prior art.  
RESULT 85
BDB57609
ID   BDB57609 standard; protein; 1058 AA.
XX
AC   BDB57609;
XX
DT   11-AUG-2016  (first entry)
XX

XX
KW   ENPP1 protein; Ectonucleotide pyrophosphatase phosphodiesterase;
KW   Ectonucleotide pyrophosphatase-PDE-1; Immunoglobulin G1;
KW   Immunoglobulin gamma 1; NPP1 protein; PC-1 protein; calcification;
KW   cardiant; end stage renal disease; endocrine-gen.; enzyme deficiency;
KW   fusion protein; heavy chain constant region; insulin resistance;
KW   ischemic heart disease; metabolic-gen.; nutrition-disorder-gen.;
KW   osteopathic; prophylactic to disease; protein therapy;
KW   pseudoxanthoma elasticum; therapeutic; vasotropic;
KW   x linked dominant hypophosphatemic rickets.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Region          1..827
FT                   /note= "Soluble NPP1 protein of SEQ ID NO: 2 (see 
FT                   BDB57608)"
FT   Region          828..1058
FT                   /note= "IgG1 Fc region"
XX
CC PN   WO2016100803-A2.
XX
CC PD   23-JUN-2016.
XX
CC PF   18-DEC-2015; 2015WO-US066646.
XX
PR   19-DEC-2014; 2014US-0094943P.
PR   02-NOV-2015; 2015US-0249781P.
XX
CC PA   (ALXI ) ALEXION PHARM INC.
XX
CC PI   Quinn A,  Hsia N,  Khan T,  Askew KL,  Grabowski G,  Cheng Z;
CC PI   Oneill WC;
XX
DR   WPI; 2016-38255G/46.
XX
CC PT   Reducing vascular calcification comprises administering doses of soluble 
CC PT   ectonucleotide pyrophosphatase phosphodiesterase to a subject with low 
CC PT   plasma pyrophosphate or high serum phosphate.
XX
CC PS   Claim 29; SEQ ID NO 3; 67pp; English.
XX
CC   The present invention relates to a novel method for reducing vascular 
CC   calcification in a subject. The method comprises: administering two or 
CC   more doses of soluble ectonucleotide pyrophosphatase phosphodiesterase 1 
CC   (NPP1) or a fusion protein comprising the NPP1 protein to the subject 
CC   with low plasma pyrophosphate (PPi) or high serum phosphate (Pi). Also 
CC   described is a method for treating a subject having NPP1 deficiency or 
CC   NPP1-associated disease. The method of the present invention is useful 
CC   for preventing calcification in artery or aorta and for preventing and 
CC   treating NPP1 deficiency or NPP1-associated disease such as arterial 
CC   calcification, insulin resistance, hypophosphatemic rickets, myocardial 
CC   ischemia, joint calcification, ossification of posterior longitudinal 

CC   pseudoxanthoma elasticum or idiopathic infantile arterial calcification. 
CC   The present sequence represents a fusion protein (comprising a human 
CC   soluble NPP1 protein and a human immunoglobulin gamma 1 (IgG1) Fc region)
CC   which can be used for reducing vascular calcification.
XX
SQ   Sequence 1058 AA;

  Query Match             100.0%;  Score 4553;  DB 23;  Length 1058;
  Best Local Similarity   100.0%;  
  Matches  827;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PSCAKEVKSCKGRCFERTFGNCRCDAACVELGNCCLDYQETCIEPEHIWTCNKFRCGEKR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 PSCAKEVKSCKGRCFERTFGNCRCDAACVELGNCCLDYQETCIEPEHIWTCNKFRCGEKR 60

Qy         61 LTRSLCACSDDCKDKGDCCINYSSVCQGEKSWVEEPCESINEPQCPAGFETPPTLLFSLD 120           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LTRSLCACSDDCKDKGDCCINYSSVCQGEKSWVEEPCESINEPQCPAGFETPPTLLFSLD 120

Qy        121 GFRAEYLHTWGGLLPVISKLKKCGTYTKNMRPVYPTKTFPNHYSIVTGLYPESHGIIDNK 180           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GFRAEYLHTWGGLLPVISKLKKCGTYTKNMRPVYPTKTFPNHYSIVTGLYPESHGIIDNK 180

Qy        181 MYDPKMNASFSLKSKEKFNPEWYKGEPIWVTAKYQGLKSGTFFWPGSDVEINGIFPDIYK 240           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 MYDPKMNASFSLKSKEKFNPEWYKGEPIWVTAKYQGLKSGTFFWPGSDVEINGIFPDIYK 240

Qy        241 MYNGSVPFEERILAVLQWLQLPKDERPHFYTLYLEEPDSSGHSYGPVSSEVIKALQRVDG 300           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 MYNGSVPFEERILAVLQWLQLPKDERPHFYTLYLEEPDSSGHSYGPVSSEVIKALQRVDG 300

Qy        301 MVGMLMDGLKELNLHRCLNLILISDHGMEQGSCKKYIYLNKYLGDVKNIKVIYGPAARLR 360           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 MVGMLMDGLKELNLHRCLNLILISDHGMEQGSCKKYIYLNKYLGDVKNIKVIYGPAARLR 360

Qy        361 PSDVPDKYYSFNYEGIARNLSCREPNQHFKPYLKHFLPKRLHFAKSDRIEPLTFYLDPQW 420           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 PSDVPDKYYSFNYEGIARNLSCREPNQHFKPYLKHFLPKRLHFAKSDRIEPLTFYLDPQW 420

Qy        421 QLALNPSERKYCGSGFHGSDNVFSNMQALFVGYGPGFKHGIEADTFENIEVYNLMCDLLN 480           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 QLALNPSERKYCGSGFHGSDNVFSNMQALFVGYGPGFKHGIEADTFENIEVYNLMCDLLN 480

Qy        481 LTPAPNNGTHGSLNHLLKNPVYTPKHPKEVHPLVQCPFTRNPRDNLGCSCNPSILPIEDF 540           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 LTPAPNNGTHGSLNHLLKNPVYTPKHPKEVHPLVQCPFTRNPRDNLGCSCNPSILPIEDF 540

Qy        541 QTQFNLTVAEEKIIKHETLPYGRPRVLQKENTICLLSQHQFMSGYSQDILMPLWTSYTVD 600           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 QTQFNLTVAEEKIIKHETLPYGRPRVLQKENTICLLSQHQFMSGYSQDILMPLWTSYTVD 600

Qy        601 RNDSFSTEDFSNCLYQDFRIPLSPVHKCSFYKNNTKVSYGFLSPPQLNKNSSGIYSEALL 660           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 RNDSFSTEDFSNCLYQDFRIPLSPVHKCSFYKNNTKVSYGFLSPPQLNKNSSGIYSEALL 660

Qy        661 TTNIVPMYQSFQVIWRYFHDTLLRKYAEERNGVNVVSGPVFDFDYDGRCDSLENLRQKRR 720           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 TTNIVPMYQSFQVIWRYFHDTLLRKYAEERNGVNVVSGPVFDFDYDGRCDSLENLRQKRR 720

Qy        721 VIRNQEILIPTHFFIVLTSCKDTSQTPLHCENLDTLAFILPHRTDNSESCVHGKHDSSWV 780           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 VIRNQEILIPTHFFIVLTSCKDTSQTPLHCENLDTLAFILPHRTDNSESCVHGKHDSSWV 780

Qy        781 EELLMLHRARITDVEHITGLSFYQQRKEPVSDILKLKTHLPTFSQED 827
              |||||||||||||||||||||||||||||||||||||||||||||||
Db        781 EELLMLHRARITDVEHITGLSFYQQRKEPVSDILKLKTHLPTFSQED 827

Conclusion
Claims 1-11 and 13-25 are rejected for the reasons as stated above.  Applicants must respond to the objections/rejections in this Office action to be fully responsive in prosecution.
The instant Office action is non-final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on M-F between 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656